Citation Nr: 9910968	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for hepatitis C.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to July 1977 and 
from June 1978 to August 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1996 determination of the Honolulu, Hawaii, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The probative evidence of record shows that hepatitis C 
was incurred during active service.  


CONCLUSION OF LAW

Hepatitis C resulted from a disease or injury incurred during 
active service.  38 U.S.C.A. §§ 5107, 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that evaluation by the 
hematology clinic revealed factor VIII values 50 percent of 
normal and that the veteran subsequently underwent a 
transfusion of factor VIII in June 1977 prior to undergoing 
resection rhinoplasty.  The April 1991 report of medical 
history shows an assessment of intermittent factor VIII 
deficiency.  The service medical records do not show that 
hepatitis was diagnosed during service and following a review 
of the laboratory reports it appears that liver enzyme levels 
were not measured during service.  

The record contains a statement from an insurance provider 
stating that the veteran's application could not be approved 
for the following reasons including coagulation factor VIII 
deficiency and levels on liver function studies on the 
current blood profile.  

The record contains outpatient records from the Kaneohe Bay 
medical clinic that show hepatitis C was diagnosed in 
January 1996.  A January 1996 gastroenterology report shows 
that transaminases of the liver were elevated and that there 
were complaints of occasional flu-like symptoms on an annual 
basis but no chronic problems with the exception of polyuria 
and polydipsia.  The examiner noted a positive blood product 
history and a history of factor VIII deficiency.  

A March 1996 pathology report from Tripler Army Medical 
Center shows a diagnosis of features of chronic active viral 
hepatitis, type C, and diabetic liver disease following a 
liver biopsy.  

The veteran reported current complaints of fatigue in a 
June 1996 VA examination.  He also noted that he felt more 
fatigued following 1980.  The examiner noted a history of 
factor VIII deficiency from 1977 at which time the veteran 
had a transfusion and had no other transfusions.  The 
examiner noted that a liver biopsy revealed features of 
chronic active viral hepatitis C as well as diabetic liver 
disease and moderate iron deposition.  The diagnosis was 
chronic hepatitis C.  

As shown in the May 1997 statement of the case, the RO relied 
on the Merck Manual (16th ed. 1992) and the Cecil Textbook of 
Medicine (19th ed. 1992) for the proposition that the 
incubation period for hepatitis C is 7 to 8 weeks with a 
range of 5 to 10 weeks.  

The veteran submitted materials from the American Liver 
Foundation.  The excerpt shows that the hepatitis C virus was 
identified and described in 1989 and in 1990 a hepatitis C 
antibody-based diagnostic test became commercially available.  
The excerpt shows that the hepatitis C virus can be 
transmitted through blood transfusions and in individuals who 
may come in contact with infected blood, instruments, and 
needles.  Further, the excerpt states that in general chronic 
hepatitis C appears to be a slowly progressive disease that 
may gradually develop over 10 to 40 years.

The veteran testified at a personal hearing before a Member 
of the Board sitting at the RO in July 1998.  The veteran 
reported that his elevated liver enzyme values were 
identified in 1995 when he filed for insurance benefits and 
that hepatitis C was subsequently diagnosed by his physician.  
He reported that when he and his physicians at Tripler Army 
Medical Center considered when he may have been infected, he 
recalled that he had received a transfusion of factor VIII 
during military service.  The veteran asserted that the 
incubation period cited by the RO is not true in his case, 
because the virus may lie dormant for a period of years.  He 
referred to materials that he had read and to the newspaper 
article which he submitted at the hearing.  

The newspaper article shows that hepatitis C often has no 
symptoms and individuals infected years ago may be unaware.  
Beverly Creamer, Hepatitis C, Honolulu Advertiser, July 14, 
1998, at C1.  A quote from a physician shows that the virus 
is discovered when individuals have testing performed for 
employment or insurance physicals or when they are treated 
for long-term fatigue.  

Relevant Law

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is "plausible" is 
required in order for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 504; Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  See Block v. Brown, 7 Vet. 
App. 343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Further, for the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) (1998).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The Board notes that 38 U.S.C.A. § 1154(b) only 
pertains to what may have occurred during combat in service; 
medical evidence of a nexus between the current disability 
and the disease or injury in combat is still required for a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).

Analysis

The Board finds  that the veteran's claim for service 
connection for hepatitis C is well grounded.  The service 
medical records show that the veteran received a transfusion 
of a clotting factor during service and the probative medical 
evidence shows a current diagnosis of chronic hepatitis C.  
The veteran has reported that he has had only one transfusion 
and he has submitted articles and medical treatise evidence 
that hepatitis C is transmitted through blood transfusions, 
needles, and exposure to blood products to well ground his 
claim.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  
This evidence provides evidence of a possible nexus between 
the inservice transfusion and the current disability.  
Caluza, 7 Vet. App. at 506.  

Where a claim is well grounded, VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the veteran was afforded a 
VA examination in June 1996 and the medical records of the 
providers that were identified by the veteran have been 
obtained.  The Board concludes that no further duty to assist 
is required to reach an equitable determination in the 
current appeal.  

In the case at hand, the Board finds that service connection 
is warranted for hepatitis C.  The probative inservice 
medical evidence shows that the veteran received a 
transfusion during service in June 1977 of factor VIII.  The 
probative postservice medical evidence shows that the veteran 
has a current diagnosis of hepatitis C.  The record does not 
contain a medical opinion linking the veteran's inservice 
transfusion to his current diagnosis of hepatis C.  The 
record does contain, however, medical treatise evidence which 
shows the veteran's transfusion is the likely cause of his 
hepatitis C.  

The materials from the American Liver Foundation support the 
veteran's claim insofar as they show that hepatitis C is a 
slowly progressive disease that may gradually advance over a 
10 to 40 year period.  Excerpts from the Cecil Textbook of 
Medicine corroborate the American Liver Foundation materials 
and supports the veteran's claim.  Although the medical 
treatise shows that the average incubation period in adults 
is 7 weeks, it also shows that hepatitis C is the major cause 
of post-transfusion hepatitis and can be transmitted in 
"especially clotting factor concentrates."  Cecil Textbook of 
Medicine 768 (19th ed. 1992).  This medical treatise also 
describes different courses of the post-transfusion 
hepatitis, where in some of the patients the disease is mild 
and may spontaneously subside or remit after a year or more, 
and in others a carrier state may evolve or the process may 
exhibit a progressive course and lead to cirrhosis and liver 
failure.  Id. 

The Merck Manual 903 (16th ed. 1992) shows that hepatitis C 
has the highest likelihood of chronicity, even though the 
initial illness usually seems mild.  It further shows that 
the resultant chronic hepatitis is benign and often 
subclinical, but cirrhosis eventually develops in 20 percent 
of patients.  Id.

These excerpts support the veteran's claim notwithstanding 
the fact that the veteran's transfusion occurred in 
June 1977, which assuming a 7 week incubation period, would 
be expected to cause hepatitis C to be manifest in 
August 1977.  Here, the veteran's disease was not diagnosed 
until January 1996.  The medical treatises establish, 
however, that the hepatitis C virus is found especially in 
clotting factor concentrates, which includes factor VIII.  
The medical treatises also support the veteran's claim 
insofar as they show that the manifestations of the disease 
may be subclinical following infection with the virus.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Based upon a 
full review of the record, the Board finds that the evidence 
is evenly balanced as to require application of the benefit 
of the doubt in favor of the veteran.  Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  

Although the record does not contain a medical opinion 
linking the veteran's disease to service, the medical 
treatise evidence shows that it is at least as likely as not 
that the veteran's hepatitis C resulted from his transfusion 
of factor VIII clotting factor concentrate.  The record also 
does not show another source of infection other than the 
veteran's inservice transfusion.  Resolving the benefit of 
the doubt in favor of the veteran's claim, the Board 
concludes that the veteran's current hepatitis C is related 
to an injury or disease incurred during active service.


ORDER

Service connection for hepatitis C is granted.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

